Exhibit 10.23

 
Alpha Natural Resources, Inc.
(formerly Foundation Coal Holdings, Inc.)
2004 Stock Incentive Plan


Retention plan Restricted Stock Unit Agreement (Employees)




This Restricted Stock Unit Agreement is dated as of the issue date (the “Issue
Date”) set forth on Exhibit A attached hereto (this “Agreement”), and is between
Alpha Natural Resources, Inc., a Delaware corporation (the “Company”), and the
individual named as Award Recipient on Exhibit A (the “Award Recipient”).


The 2004 Stock Incentive Plan (as amended and restated, the “Plan”) was
established to aid the Company and its Affiliates in recruiting and retaining
key employees, directors or consultants of outstanding ability and to motivate
such employees, directors or consultants to exert their best efforts on behalf
of the Company and its Affiliates by providing compensation and incentives
through the granting of Awards.  All capitalized terms not otherwise defined in
this Agreement have the same meaning given such capitalized terms in the Plan.


Pursuant to the provisions of the Plan, the Committee has full power and
authority to direct the execution and delivery of this Agreement in the name and
on behalf of the Company, and has authorized the execution and delivery of this
Agreement.
 
 


Agreement


The parties agree as follows:


Section 1.  Issuance of Stock.  Subject and pursuant to all terms and conditions
stated in this Agreement and in the Plan, on the Issue Date, the Company hereby
grants to Award Recipient the number of restricted stock units (the “Units”) for
the Company’s Common Stock, par value $0.01 per share (the “Common Stock”), set
forth on Exhibit A.  For purposes of this Agreement, the “Shares” to be issued
under this Award shall include all of the shares of Common Stock issued to Award
Recipient pursuant to this Agreement plus any Shares issued with respect to such
shares of Common Stock before the Shares are actually issued under this Award,
including, but not limited to, shares of the Company’s capital stock issued by
way of stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization.


Section 2.  Vesting; Restriction on Transfer and Forfeiture of Unvested Shares.


(a)           Except as provided for by the Plan, none of the Units may be sold,
transferred, pledged, hypothecated or otherwise encumbered or disposed of until
they have vested in accordance with the terms of this Section 2 and Exhibit
A.  Except as set forth in this Section 2, effective at the close of business on
the date Award Recipient ceases to be employed by the Company and its Affiliates
or, if earlier, the date Award Recipient breaches the confidentiality covenant
in Section 9 hereof, any Units that are not vested in accordance with this
Section 2 shall be automatically forfeited to the Company without any further
obligation on the part of the Company. For purposes of clarity, the vesting
requirements for Units granted under this Agreement constitute a modification of
any vesting provisions set forth in any plan applicable to Award Recipient,
or in any agreement between the Award Recipient and the Company and/or any
Affiliate, such that this Award shall not vest except as provided in this
Section 2 of the Agreement.
 
 
 

--------------------------------------------------------------------------------

 


(b)           Except as provided herein and subject to the Award Recipient's
continued Employment with the Company and its Affiliates, the Units will vest
according to the vesting schedule set forth on Exhibit A.  If:  (i) Award
Recipient’s Employment is involuntarily terminated without Cause (as defined
below) during the 90-day period immediately preceding a Change in Control (as
defined below) or on or within the one-year period immediately following a
Change in Control, any unvested Units shall immediately vest in full and shares
subject to the Award shall be issued to the Award Recipient immediately
thereafter; (ii) Award Recipient’s Employment with the Company is involuntarily
terminated without Cause, or as a result of Award Recipient’s Permanent
Disability (as defined below) or death, any unvested Units shall become vested
based on the ratio of the number of complete months the Award Recipient is
employed or serves with the Company and its Affiliates during the vesting period
to the total number of complete months in the vesting period and shares subject
to the Award shall be issued to the Award Recipient immediately thereafter; or
(iii) Award Recipient’s Employment is terminated for any other reason, including
for Cause, due to retirement or resignation, any unvested portion of the Award
shall be forfeited. Any and all payments under this Award shall be made in
calendar year in which the Award vests on a date determined by the Committee
and, in all cases, within the “applicable 2½ month period” specified in Treas.
Reg. Sec.1.409A-1(b)(4).


(c)           For purposes of this Agreement (and notwithstanding any definition
set forth in the Plan), the following terms shall have the following meanings:
(i) a “Change in Control” shall mean (A) any merger, consolidation or business
combination in which the stockholders of the Company immediately prior to the
merger, consolidation or business combination do not own at least a majority of
the outstanding equity interests of the surviving parent entity, (B) the sale of
all or substantially all of the Company’s assets in a single transaction or a
series of related transactions, (C) the acquisition of beneficial ownership or
control of (including, without limitation, power to vote) a majority of the
outstanding Common Shares by any person or entity (including a “group” as
defined by or under Section 13(d)(3) of the Exchange Act), (D) the stockholders
of the Company approve any plan for the dissolution or liquidation of the
Company, or (E) a contested election of directors, as a result of which or in
connection with which the persons who were directors of the Company before such
election or their nominees cease to constitute a majority of the Board; (ii) the
term “Permanent Disability” shall mean Award Recipient’s physical or mental
incapacity to perform his or her usual duties with such condition likely to
remain continuously and permanently as determined by the Company; (iii) the term
“Cause” shall mean “Employer Cause” as set forth in any employment agreement
between the Award Recipient and the Company or, in the absence of such an
agreement, "Cause" as defined by the Company’s and its Affiliates' plans
applicable to the Award Recipient or employment policies in effect at the time
of termination.  Notwithstanding the foregoing definition of Change in Control
and for purposes of this Agreement, a Change in Control shall not occur with
respect to any and all transactions necessary to effectuate, arising out of or
incidental to that certain Agreement and Plan of Merger between Alpha Natural
Resources, Inc. and Foundation Coal Holdings, Inc., dated May 11, 2009.


 
 

--------------------------------------------------------------------------------

 
 
Section 3.  Dividend Equivalent Rights.   Should a regular cash dividend be
declared on the Company’s Common Stock at a time when unissued Shares of such
Common Stock are subject to your Award, then the number of Shares at that time
subject to the Award will automatically be increased by an amount determined in
accordance with the following formula, rounded down to the nearest whole share:


X = (A x B)/C, where


 
X
=
the additional number of Shares which will become subject to your Award by
reason of the cash dividend;



 
A
=
the number of unissued Shares subject to this Award as of the record date for
such dividend



 
B
=
the per Share amount of the cash dividend; and



 
C
=
the closing selling price per Share of the Company’s Common Stock on the New
York Stock Exchange on the payment date of such dividend.



The additional Shares resulting from such calculation will be subject to the
same terms and conditions (including, without limitation, any applicable vesting
requirements and forfeiture provisions) as the unissued Shares of Common Stock
to which they relate under the Award.


Section 4.  Investment Representation.  Award Recipient hereby acknowledges that
the Units and Shares relating to the Units shall not be sold, transferred,
assigned, pledged or hypothecated in the absence of an effective registration
statement for the Shares under the Securities Act of 1933, as amended (the
"Securities Act"), and applicable state securities laws or an applicable
exemption from the registration requirements of the Securities Act and any
applicable state securities laws or as otherwise provided herein or in the
Plan.  Award Recipient also agrees that the Units and Shares which Award
Recipient acquires pursuant to this Agreement will not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
securities laws, whether federal or state.


Section 5.  Issuance and Delivery of Shares; Rights as an Award Recipient.  The
parties agree that, subject to satisfaction of the applicable tax withholding
requirements set forth in Section 6 and the other terms and conditions of this
Agreement and the Plan, certificate(s) or other evidence of ownership
representing the Shares underlying the Units shall be delivered to Award
Recipient at the end of the vesting period set forth on Exhibit A. Promptly
following the end of the vesting period set forth on Exhibit A, Alpha or its
designated agent shall (a) deliver to Award Recipient certificates or other
evidence of ownership representing vested Shares, provided, however, that Award
Recipient has complied with any withholding tax requirements as set forth in
Section 6 and the other terms and conditions of this Agreement and the Plan, and
(b) cancel any Shares that have been forfeited by Award Recipient pursuant to
Section 2. Any and all payments under this Award shall be made in calendar year
in which the Award vests on a date determined by the Committee and, in all
cases, within the “applicable 2½ month period” specified in Treas. Reg.
Sec.1.409A-1(b)(4).  The Company shall not issue stock certificate(s) or other
evidence of ownership representing Shares if the Committee or other authorized
agent determines, in its or his sole discretion, that the issuance of such
certificate(s) or other evidence of ownership would violate the terms of the
Plan, this Agreement or applicable law. Except as otherwise provided in the
Plan, the Award Recipient shall not have any of the rights or privileges of a
stockholder of the Company, including voting rights and actual dividend rights,
with respect to any of the Shares underlying an Award unless and until the Award
Recipient becomes the record holder of the Shares following their actual
issuance to the Award Recipient and the Award Recipient’s satisfaction of
applicable withholding taxes.


 
 

--------------------------------------------------------------------------------

 
 
Section 6.  Income Taxes.   Award Recipient acknowledges that any income for
federal, state or local income tax purposes that Award Recipient is required to
recognize on account of the vesting of the Units and issuance of the Shares to
Award Recipient shall be subject to withholding of tax by the Company.  In
accordance with administrative procedures established by the Company, Award
Recipient may elect to satisfy Award Recipient’s minimum statutory withholding
tax obligations, if any, on account of the vesting of the Units and/or issuance
of Shares, in one or a combination of the following methods:  in cash or by
separate check made payable to the Company and/or by authorizing the Company to
withhold from the Shares to be issued to the Award Recipient a sufficient number
of whole Shares distributable in connection with such Award equal to the
applicable minimum statutory withholding tax obligation.  In the event Award
Recipient does not make such payment when requested, the Company may refuse to
issue or cause to be delivered any Shares under this Agreement or any other
incentive plan agreement entered into by Award Recipient and the Company until
such payment has been made or arrangements for such payment satisfactory to the
Company have been made.


Section 7.  No Right to Employment.   Neither the Plan nor this Agreement shall
be deemed to give Award Recipient any right to continue to be employed by the
Company or any Affiliate, nor shall the Plan or the Agreement be deemed to limit
in any way the Company’s and Affiliates' rights to terminate the Employment of
the Award Recipient at any time.  For purposes of this Agreement, the Committee
shall determine whether the Award Recipient has terminated Employment with the
Company and its Affiliates.


Section 8.  Further Assistance.  Award Recipient will provide assistance
reasonably requested by the Company and its Affiliates in connection with
actions taken by Award Recipient while employed by the Company and/or its
Affiliates, including but not limited to assistance in connection with any
lawsuits or other claims against the Company and/or its Affiliates arising from
events during the period in which Award Recipient was employed by the Company or
any Affiliate.


Section 9.  Confidentiality.  Award Recipient acknowledges that the business of
the Company and its Affiliates is highly competitive and that the Company’s and
its Affiliates' strategies, methods, books, records, and documents, technical
information concerning their products, equipment, services, and processes,
procurement procedures and pricing techniques, the names of and other
information (such as credit and financial data) concerning former, present or
prospective customers and business affiliates, all comprise confidential
business information and trade secrets which are valuable, special, and unique
assets which the Company and its Affiliates use in their business to obtain a
competitive advantage over competitors. Award Recipient further acknowledges
that protection of such confidential business information and trade secrets
against unauthorized disclosure and use is of critical importance to the Company
and its Affiliates in maintaining their competitive position.  Award Recipient
acknowledges that by reason of Award Recipient’s duties to and association with
the Company and its Affiliates, Award Recipient has had and will have access to
and has and will become informed of confidential business information which is a
competitive asset of the Company and its Affiliates.  Award Recipient hereby
agrees that Award Recipient will not, at any time, make any unauthorized
disclosure of any confidential business information or trade secrets of the
Company and its Affiliates, or make any use thereof, except in the carrying out
of employment responsibilities.  Award Recipient shall take all necessary and
appropriate steps to safeguard confidential business information and protect it
against disclosure, misappropriation, misuse, loss and theft. Confidential
business information shall not include information in the public domain (but
only if the same becomes part of the public domain through a means other than a
disclosure prohibited hereunder). The above notwithstanding, a disclosure shall
not be unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which Award Recipient’s legal rights and
obligations as an employee or under this Agreement are at issue; provided,
however, that Award Recipient shall, to the extent practicable and lawful in any
such events, give prior notice to the Company of Award Recipient’s intent to
disclose any such confidential business information in such context so as to
allow the Company and its Affiliates an opportunity (which Award Recipient will
not oppose) to obtain such protective orders or similar relief with respect
thereto as may be deemed appropriate. Any information not specifically related
to the Company and its Affiliates would not be considered confidential to the
Company and its Affiliates.  In addition to any other remedy available at law or
in equity, in the event of any breach by Award Recipient of the provisions of
this Section 9 which is not waived in writing by the Company, all vesting of the
Units shall cease effective upon the occurrence of the actions or inactions by
Award Recipient constituting a breach by Award Recipient of the provisions of
this Section 9.


 
 

--------------------------------------------------------------------------------

 
 
Section 10.  Binding Effect; No Third Party Beneficiaries.  This Agreement shall
be binding upon and inure to the benefit of the Company (including its
Affiliates) and Award Recipient and their respective heirs, representatives,
successors and permitted assigns.  This Agreement shall not confer any rights or
remedies upon any person other than the Company (including its Affiliates) and
the Award Recipient and their respective heirs, representatives, successors and
permitted assigns.  The parties agree that this Agreement shall survive the
issuance of the Shares.


Section 11.  Agreement to Abide by Plan; Conflict between Plan and
Agreement.  The Plan is hereby incorporated by reference into this Agreement and
the Plan is made a part hereof as though fully set forth in this Agreement.
Award Recipient, by execution of this Agreement, (i) represents that he or she
is familiar with the terms and provisions of the Plan, and (ii) agrees to abide
by all of the terms and conditions of this Agreement, and the Plan.  Award
Recipient accepts as binding, conclusive and final all decisions or
interpretations of the Committee (or its designee) of the Plan upon any question
arising under the Plan, and this Agreement (including, without limitation, the
date of any termination of Award Recipient’s Employment with the Company and its
Affiliates).  In the event of any conflict between the Plan and this Agreement,
the Plan shall control and this Agreement shall be deemed to be modified
accordingly, except to the extent that the Plan gives the Committee express
authority to vary the terms of the Plan by means of this Agreement, in which
case, this Agreement shall govern.


Section 12.  Entire Agreement.  Except as otherwise provided herein, the Plan
and this Agreement constitute the entire agreement between the parties and
supersede any prior understandings, agreements, or representations by or between
the parties, written or oral, to the extent they related in any way to the
subject matter of this Agreement.


Section 13.  Choice of Law.  To the extent not superseded by federal law, the
laws of the state of Delaware (without regard to the conflicts laws of Delaware)
shall control in all matters relating to this Agreement and any action relating
to this Agreement must be brought in State and Federal Courts located in the
Commonwealth of Virginia.


Section 14.  Notice.  All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing.  Any notice, request,
demand, claim, or other communication under this Agreement shall be deemed duly
given if (and then two business days after) it is sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient at the address set forth on the signature page or Exhibit
A.  Either party to this Agreement may send any notice, request, demand, claim,
or other communication under this Agreement to the intended recipient at such
address using any other means (including personal delivery, expedited courier,
messenger service, telecopy, ordinary mail, or electronic mail), but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Either party to this Agreement may change the address to which
notices, requests, demands, claims, and other communications hereunder are to be
delivered by giving the other party notice in the manner set forth in this
section.


 
 

--------------------------------------------------------------------------------

 
 
Section 15.  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


Section 16.  Amendments.  This Agreement may be amended or modified at any time
by an instrument in writing signed by the parties hereto, or as otherwise
provided under the Plan.  Notwithstanding, the Company may, in its sole
discretion and subject to the terms of the Plan, modify or amend the terms of
this Agreement, impose conditions on the timing and effectiveness of the
issuance of the Shares, or take any other action it deems necessary or
advisable, to cause this Award to be excepted from Section 409A of the Code (or
to comply therewith to the extent the Company determines it is not excepted).


Section 17.  Acknowledgments.
 
(a)           By accepting the Units, the Award Recipient acknowledges receipt
of a copy of the Plan and the prospectus relating to the Units, and agrees to be
bound by the terms and conditions set forth in the Plan and this Agreement, as
in effect and/or amended from time to time.


(b)           The Plan and related documents, which may include but do not
necessarily include the Plan prospectus, this Agreement and financial reports of
the Company and its Affiliates, may be delivered to you electronically.  Such
means of delivery may include but do not necessarily include the delivery of a
link to a Company intranet site or the internet site of a third party involved
in administering the Plan, the delivery of the documents via e-mail or CD-ROM or
such other delivery determined at the Committee’s or its designees
discretion.  Both Internet Email and the World Wide Web are required in order to
access documents electronically.
 
(c)           This Award is intended to be excepted from coverage under Section
409A of the Code and the regulations promulgated thereunder and shall be
interpreted and construed accordingly.  Notwithstanding, Award Recipient
recognizes and acknowledges that Section 409A of the Code may impose upon the
Award Recipient certain taxes or interest charges for which the Award Recipients
and shall remain solely responsible.


(d)           Award Recipient acknowledges that, by receipt of this Award, Award
Recipient has read this Section 17 and consents to the electronic delivery of
the Plan and related documents, as described in this Section 17. Award Recipient
acknowledges that Award Recipient may receive from the Company a paper copy of
any documents delivered electronically at no cost if Award Recipient contacts
the Senior Vice President of Human Resources of the Company by telephone at
(276) 619-4410 or by mail to One Alpha Place, P.O. Box 2345, Abingdon, VA
24212.  Award Recipient further acknowledges that Award Recipient will be
provided with a paper copy of any documents delivered electronically if
electronic delivery fails.


[Remainder of this Page Intentionally Left Blank]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of this
[Issued day] of [Issued Month], [Issued Year].
 




ALPHA NATURAL RESOURCES, INC.




By        _______________________________                                                        
Name:  William McClure
Title:    Senior Vice President Human Resources
 
Address:
 
Alpha Natural Resources, Inc.
 
One Alpha Place
 
P.O. Box 2345
 
Abingdon, VA 24212
 
Attn:  Senior Vice President Human Resources
 


 
AWARD RECIPIENT
 
__________________________                                                                
Name:  [Recipient Name]


 


 
 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT A
 


Name of Award
Recipient:                                                                    [Recipient
Name]




Address of Award
Recipient:                                                                [Address]




Issue
Date:                                                                                             
 [Issue Date]




Number of Units Subject to
Award:                                                     [# of Units]
 
 
Vesting Period/Schedule:
The Award shall vest on the third anniversary of the Issue Date – [Issue Date]
unless otherwise provided in the Agreement.













 



